DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 31-33 are objected to because of the following informalities:
Claims 31-33, line 1, change “casket” to --method--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,265,682. Although the claims at issue are not identical, they are not patentably distinct from each other as each recites: a cap panel insert; fasteners; insert removable from casket (cap panel); straps forming a lattice to support display element; the insert comprising frame, fabric, filler, and backing board; and the fasteners including at least one of screws, hat pins, push pins, and flat-headed pins.
Claim 21 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,763,845. Although the claims at issue are not identical, they are not patentably distinct from each other as each recites: a cap panel insert; fasteners; insert removable from casket (cap panel); straps forming a lattice to support display element; the insert comprising frame, fabric, filler, and backing board; and the fasteners including at least one of screws, hat pins, push pins, and flat-headed pins.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, respectively, of U.S. Patent No. 10,258,528. Although the claims at issue are not identical, they are not patentably distinct from each other via the clear correspondence therebetween.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29, 30, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drew et al. (US#8307519) in view of Donat (US#2007/0124978).
Regarding claim 29, Drew discloses a method of manufacturing a casket, comprising: providing a cap panel insert 54 coupled to the casket using one or more fasteners (staples, col. 4, lines 7-8); and providing, on an exposed surface of the cap panel insert, a plurality of elongate members 52 arranged in rows (see Figs. 2B-2C) configured to support at least one of the one or more display elements 40a-c (see Figs. 4-6).  
Drew discloses an arrangement of rows of elongate members opposed to straps arranged in an intersecting pattern to form a lattice. However, as evidenced by Donat, such an arrangement is known in the display board art, see a lattice/grid 18 comprising a plurality of straps arranged in an intersecting pattern for displaying mementos such as photos [0026]. Therefore, as evidenced by Donat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drew by replacing its row arrangement of elongate members with a lattice/grid of straps arranged in an intersecting pattern. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of the lattice/grid comprising a plurality of straps arranged in an intersecting pattern would improve display capabilities by allowing varying orientation of the display elements.
Regarding claim 30, Drew discloses providing a cap panel 50; and arranging the cap panel within the casket, wherein the cap panel insert is removably coupled (i.e. capable of being removed by removing staples, col. 4, lines 7-8) to the cap panel.  
Regarding claim 32, Donat teaches wherein the straps comprise at least minimally elastic via their ribbon construction and fixed end mounting.  
Regarding claim 33, Donat teaches wherein the straps comprise ribbon-shaped straps ([0026], lines 8-10).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drew et al. (US#8307519) in view of Donat (US#2007/0124978), and further in view of Robert et al. (US#7478462).
Regarding claim 31, Drew discloses removably coupling the insert to the cap panel via staples as opposed to screws as claimed by the applicant. However, the specific type of fastener is not a critical feature of the applicant's invention as admitted by the applicant in paragraph [0030] of the instant application. Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). In any event, as evidenced by Robert (see col. 8, lines 21-24), in the fastener art regarding casket lid assemblies, staples and screws are known art recognized equivalents. Therefore, as evidenced by Robert, it would have been an obvious design consideration to modify Drew by replacing the staples with screws for enhanced removability as in as much as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout, 675 F.2d 297,301,213 USPQ 532, 536 (CCPA 1982).
Allowable Subject Matter
Upon filing a terminal disclaimer(s), claims 21-28 would be allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677